Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 10, 2019

                                         No. 04-19-00215-CR

    IN RE STATE OF TEXAS, EX. REL. TODD A. DURDEN, COUNTY ATTORNEY

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

       On April 8, 2019, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent (the Honorable Spencer Whitewood
Brown), the Honorable James T. “Tully” Shahan, and any other real party in interest may file a
response to the petition for writ of mandamus in this court no later than April 25, 2019. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 10, 2019.

                                                                                  PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out The State of Texas v. Mark Anthony Gonzalez; Cause No. 10041CR; and twenty-one
other cases, pending in the County Court, Kinney County, Texas. The Honorable Spencer W. Brown signed the
order at issue in this proceeding.